The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION
Claims 1-20 are pending in the Claim Set filed 10/23/2020.
Applicant's election with traverse of the species: Species A.I (alginate), Species B.I (a calcium phosphate based member), Sub-Species BB.I (Hydroxyapatite), and Species C.I (ion crosslinking), in the reply filed on 1-0-23-2020 is acknowledged.  The traversal is on the ground(s) that all the claimed methods associated with the alleged species/sub-species possess a same utility (e.g., producing organic-inorganic composite granules having a uniform size in a short time). This is not found persuasive because the species are independent or distinct because of the widely differing chemical and physical properties of the individual rhenium compounds constituting each species. Thus, there is a search and/or examination burden for the patentably distinct species comprising the following reason applies: each species recites mutually exclusive characteristics, in this instance, structurally different compounds/polymers. The requirement is still deemed proper and is therefore made FINAL.
Herein, claims 1-20 are for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/10/2019 and 12/03/2019 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being Won et al (KR 20100138128 24 June 2004, cited in IDS filed 10/10/2019, Cite No. BD, herein rejection in reference to English Translation-attached) [Won] in view of Nemethova et al (Virbration Technology for Microencapsulation: The Restrictive Role of Viscosity, J. Bioproces. Biotech. Vol. 5, Issue 1, 2014, cited in IDS filed 10/10/2019, Cite No. CA) [Nemethova] and Yamaguchi et al (USP 7823809) [Yamaguchi].
Regarding claims 1-20,
Won teaches a method of preparing porous microspheres, wherein the porous microspheres comprise a micropore that is formed in the surface and inside and has the open cell structure in which granules comprising micropores are interconnected. Won teaches that because the microspheres are well connected then attaching and proliferation of the cell actively occur in the implantation to provide regeneration of the periodontal tissue (Abstract; claim 1; See entire document). Won teaches a method for manufacturing porous microspheres (i.e., granules), the method comprising the steps of preparing ceramic slurry 
Won differs from the claims in that the document does not teach dispersing an organic member (e.g., alginate) in the organic solution during preparation of the granules comprising the hydroxyapatite (i.e., a calcium carbonate based material) or spraying the organic-inorganic composite and then polymerizing the mixture.
However, Nemethova and Yamaguchi, as a whole, cure the deficiencies.
Nemethova teaches a method for manufacturing alginate microspheres, i.e., granules, by dropping an alginate solution in a gelation solution containing calcium carbonate using Encapsulator B-395 Pro (i.e., machine produces microsphere 
Yamaguchi teaches an electrostatic spraying device for making an electrostatic spraying. The device includes a nozzle and a pump for dispensing the liquid composition out through the nozzle. An emitter electrode is disposed to electrostatically charge the liquid composition being dispensed for making the electrostatic spraying. The device is provided with a power switch and a selector for selection between a spraying mode and a dripping mode. In the dripping mode, the pump is alone actuated to dispense the liquid composition absent electrostatic charge. In the spraying mode, both of the pump and the emitter electrode are activated to make the electrostatic spraying wherein the selector and the switch can be easily manipulated by a single finger, i.e., a thumb of the user's hand grasping the housing for enhanced convenience of grasping the device (Abstract; Figures 1-38; col. 2, lns.7-23; See entire document).

It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Won, Nemethova and Yamaguchi, as a whole.

Conclusions
No claim is allowed.
  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626